Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 18 was allowed. 




Correction in index of claim and IDS

Due to  an inadvertent error found in the final review of this application, this communication is issued for adding claim 18 in index of claims and Initial/line through citation on IDS dated 03/22/2019.  This IDS contains only one reference.  


Previously, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Tristan A. Fuierer on 06/06/2022.

The application has been amended as follows: 
Claims 1-4, 7 and 14-17 were canceled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Claim 18 is allowed. Prior art on record does not teach nor suggests a  method of treating anemia by inducing an increase of endogenous erythropoietin synthesis in patients in dialysis suffering from inflammatory anemia, said method comprising administering paricalcitol to a subject, wherein the dose of paricalcitol to be administered is between 5-10 pg/week as claimed.

Closest prior art is  Hamadet al. (Perit Dial Int June 2007, Vol 27:Supplement 16, 892-07/11/2019) does not teach claimed invention.  (Board decision). 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627